Confidential treatment has been requested



Exhibit 10.1








August 30, 2013


Via Electronic Mail
EPT Concord II ...




Joseph A. D'Amato
Monticello Casino I Raceway
P.O. Box 5013
Monticello, NY 12701


Dear Mr. D'Amato:


This letter (the “Letter Agreement”) makes reference to that certain Option
Agreement (the "Option Agreement"), dated as of December 21, 2011, between EPT
Concord II, LLC ("EPT"), and Monticello Raceway Management, Inc. ("MRMI" and
together with EPT, collectively, the "Parties"), as amended by those certain
letter agreements, dated March 30, 2012, April 30, 2012, May 30, 2012, June 29,
2012, October 1, 2012, October 12, 2012, October 31, 2012, November 30, 2012,
March 7, 2013, June 27, 2013, July 30, 2013, August 14, 2013, August 23, 2013
and the Letter Agreement, respectively (collectively, the "Letter Agreements").
All defined terms not otherwise defined herein shall have the meanings ascribed
to such term either in the Option Agreement, the Master Development Agreement
between the Parties dated December 14, 2012 ("MDA"), the form of lease agreed on
between the Parties as attached to the Option Agreement (“Lease,” and together
with the Option Agreement and the MDA, the “Agreements”), as the case may be, or
State of New York Senate-Assembly Bill A 8068/S 5898 dated June 21, 2013 (the
“Constitutional Amendment”) or State of New York Senate-Assembly Bill A 8101/S
5883 as amended by A 8112/S 5904, each dated June 21, 2013, known as the
“Upstate New York Gaming Economic Development Act of 2013” (the “Upstate Gaming
Act”), unless expressly indicated otherwise herein.


This Letter confirms that the Parties agree to extend the Option Exercise Period
End Date to November 30, 2013 (as the same may be further extended pursuant to
the terms hereof), and the Final Option Exercise Outside Date to an unspecified
date determined as more fully set forth below, subject to and on the following
terms and conditions:


(i)Notwithstanding anything to the contrary in any of the Agreements, including
without limitation, Section 14.21 of the MDA, on the date that EPT shall provide
to MRMI a certificate evidencing the final approval of the Board of Directors of
EPT to proceed with the Project (the “MDA Notice”), which MDA Notice contains a
written, irrevocable notice to proceed in accordance with the MDA and an
irrevocable waiver of EPT’s right to terminate the MDA pursuant to Section 14.21
thereto unless and until the expiration of the Option Agreement, all Option
Payments shall become non-refundable and shall be deemed earned and retained by
EPT. For purposes hereof, “Option Payments” shall mean those option

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested

payments referred to in the Option Agreement that MRMI has paid to EPT on or
before the date hereof in the aggregate amount of $1,222,603, including, the
Initial Option Payment in the amount of $750,000.00 and the Additional Option
Payment per the March 7, 2013 Extension Letter in the amount of $472,603.00. The
Parties hereby agree that, notwithstanding anything to the contrary in any of
the Agreements, in addition to the MDA Notice, the only conditions to the
exercise of the Option by MRMI is the execution of the Master Declaration of
Covenants, Conditions, Easements, and Restrictions, and Exhibits thereto (the
“Master Declaration Documents”, and collectively with the MDA Notice, the
“Option Conditions”) and once the Option Conditions are satisfied MRMI can
exercise the Option.


(ii)EPT hereby agrees to make good faith, commercially reasonable efforts to
obtain a binding, bona fide, unconditional written agreement with a Resort
Project Tenant to develop one or more of the Resort Development Parcels (the
"Second Tenant Commitment") such that the Casino Project will, together with the
Golf Course and such Resort Development Parcels, satisfy the Statutory
Requirement, all as set forth in the MDA, by November 1, 2013. In the event EPT
agrees to an expense reimbursement with such Resort Project Tenant in connection
with the Second Tenant Commitment, MRMI hereby agrees to reimburse the actual
out-of-pocket costs and expenses incurred by the Resort Project Tenant, subject
to a cap of $*, which may be increased with the prior written consent of MRMI in
its sole discretion.


(iii)In the event that the Constitutional Amendment is approved and ratified in
the scheduled November 2013 Referendum, then, (a) provided that MRMI is not in
material default of any of its obligations set forth in paragraph (vi) of this
Letter Agreement, the MDA, the Option Agreement or the Letter Agreements (after
all applicable notice and cure periods), MRMI shall have the option to extend
the Option Exercise Period End Date by twelve (12) months (“Option Period 1”) by
making twelve (12) additional monthly option payments in the amount of $* per
month (an “Additional Monthly Option Payment”), starting on November 30, 2013
and (b) the Final Option Exercise Outside Date shall be extended to the date
which is the earliest of (1) 120 days following the date the Resort Gaming
Facility Location Board, or other body charged with such authority under the
applicable law (the “Gaming Location Board”), fails to select MRMI as one of the
entities to apply to the Commission (defined below) for a Class III Zone Two
Gaming Facility License (“Gaming License”), (2) 120 days following the date that
the New York State Gaming Commission, or any other body charged with the
authority to grant such License (the “Commission”), has selected MRMI to receive
a Gaming License and MRMI has received all permissions and approvals from the
Commission and any other applicable governmental authority to commence
construction of a Class III Casino Facility on the Casino Parcel, (3) 120 days
following the date the Commission renders its decision awarding at least one
Gaming License for Zone Two, Region One, and MRMI is not the recipient thereof
or (4) 60 days following the date that * or * or any of their respective
affiliates, successors, agents, controlling shareholders, parent companies or
holding companies, or subsidiaries applies for a Gaming License or enters into
any binding agreement to build or operate or to finance another person in
building, operating or financing a Class III Casino Facility in Zone Two, other
than with MRMI at the Project Site (the conditions contained in subparagraphs
(1), (2), (3) and (4) above shall hereinafter be referred to as the “Trigger
Conditions”); provided, however, that upon the occurrence of a Trigger
Condition, EPT in its sole discretion shall (a) have a one-time right to extend
the Final Option Exercise Outside Date by a maximum of 90 days and (b) at any
time prior to the Final Option Exercise Outside Date, have the right to
unconditionally waive such Trigger Condition in writing (e.g. the Option and all
the Agreements shall continue as if such Trigger Condition has not occurred).
The

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested

payment of each such Additional Monthly Option Payment shall extend the Option
Exercise Period End Date by one (1) additional month.


(iv)If the Constitutional Amendment is approved and ratified in the scheduled
November 2013 Referendum, in the event that as of November 30, 2014 none of the
Trigger Conditions have occurred, provided that MRMI is not in material default
of any of its obligations set forth in paragraph (vi) of this Letter Agreement,
the MDA, the Option Agreement or the Letter Agreements (after all applicable
notice and cure periods), MRMI shall have the option to extend the Option
Exercise Period End Date by twelve (12) months (“Option Period 2”) by making
twelve (12) Additional Monthly Option Payments in the amount of $* per month,
starting on November 30, 2014. The payment of each such Additional Monthly
Option Payment shall extend the Option Exercise Period End Date by one (1)
additional month.


(v)If the Constitutional Amendment is approved and ratified in the scheduled
November 2013 Referendum, in the event that as of November 30, 2015 none of the
Trigger Conditions have occurred, provided that MRMI is not in material default
of any of its obligations set forth in paragraph (vi) of this Letter Agreement,
the MDA, the Option Agreement or the Letter Agreements (after all applicable
notice and cure periods), MRMI shall have the option to extend the Option
Exercise Period End Date until the occurrence of a Trigger Condition (the “Final
Option Period”) by making Additional Monthly Option Payments in the amount of $*
per month, starting on November 30, 2015. The payment of each such Additional
Monthly Option Payment shall extend the Option Exercise Period End Date by one
(1) additional month.


(vi)Notwithstanding anything to the contrary herein or in any of the Agreements,
throughout the term of this Letter Agreement and the other Agreements, MRMI
shall make good faith efforts to either (x) maintain its license to operate a
video gaming facility or (y) if the Constitutional Amendment is approved and
ratified, to (A) diligently pursue and undertake all necessary and required
actions, consistent with the efforts of other entities applying and competing
for one of the Zone Two Gaming Licenses, to qualify and be one of the entities
selected by the Gaming Location Board to apply to the Commission for such Gaming
License, and thereafter, to qualify and be one of the entities awarded a Gaming
License for Zone Two, Region One by the Commission and (B) adhere to and be in
material compliance with all qualifications or requirements established by the
Gaming Location Board, Commission or any other applicable authority necessary
for MRMI to qualify and be eligible to be awarded a Zone Two, Region One Gaming
License. Notwithstanding anything to the contrary contained herein, if at any
time MRMI shall not be in compliance with clause (y) of the preceding sentence,
then MRMI shall be required to provide written notice to EPT within three (3)
Business Days of obtaining knowledge of such failure to comply and the Final
Option Exercise Outside Date shall be 60 days following MRMI’s notice to EPT of
such failure to comply with such clause (y). For avoidance of doubt, a failure
of MRMI to at all times be in compliance with either clause or clause (y) of the
preceding sentence shall constitute a material default of its obligations under
this paragraph (vi). Notwithstanding anything to the contrary in any of the
Agreements, including Section 14.21 of the MDA, MRMI shall provide EPT, on or
before September 30, 2013, a certificate evidencing the approval of MRMI’s Board
of Directors of MRMI’s agreement that, unless the Option terminates due to the
occurrence of a Trigger Condition, so long as the Option Conditions have been
satisfied and EPT is not in material default of its obligations under this
Letter Agreement or any of the other Agreements (after all applicable notice and
cure periods), until the date that is five (5) years following the termination
of the Option, neither MRMI nor any of its subsidiaries nor Empire Resorts Inc.
(1) shall construct, operate, fund or maintain a Class III Casino or Class III
Casino

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested

Project at any location in Zone Two, Region One (as defined in the Upstate
Gaming Act) other than on the Casino Project Parcel, which certificate shall
constitute a waiver of MRMI’s right to terminate the MDA pursuant to Section
14.21 thereto so long as the Option Agreement has not otherwise terminated
(“MRMI Notice”) and (2) shall not be entitled to construct, operate, fund,
maintain or enter into an agreement to construct, operate, fund, or maintain a
Class lI Gaming Facility at any location in Zone Two, Region One, other than at
the existing Monticello Casino and Raceway site (the “Existing Site”) or the
Casino Project Parcel.


(vii) Notwithstanding anything to the contrary in any of the Agreements, in the
event a Trigger Condition occurs, (a) EPT shall have the right immediately
following the date of the occurrence of the relevant Trigger Condition to
discuss or negotiate with any firm, person or other entity with respect to
developing a casino or seeking a Gaming License regarding the Casino Parcel, (b)
EPT hereby grants MRMI the right to purchase the Project Site on substantively
identical terms as the Purchase Option described in paragraph (xiii) herein, (c)
after the Final Option Exercise Outside Date, unless MRMI has unconditionally
exercised the Option or elected to purchase the Project Site in accordance the
option granted in clause (b) of this paragraph, EPT shall immediately have the
right to enter into an Agreement with any other person or entity to develop a
casino and seek a Gaming License with regard to any portion of the Project Site
and (d) unless EPT unconditionally waives such Trigger Condition in writing,
then (A) in the event that a Trigger Condition contained in either subparagraphs
(iii)(2) or, solely with respect to actions taken by * or any of its direct or
indirect controlling shareholders or subsidiaries in its own right or through *
or its subsidiaries and specifically excluding any action by * or any of its
subsidiaries or affiliates (other than * and its subsidiaries) (a “* Trigger
Event”), (4) above occurs, and the Option terminates, then MRMI shall be
prohibited from constructing, operating, funding, maintaining or entering into
an agreement to construct, operate, fund, maintain a Class II Casino or Casino
Project or Class III Casino or Casino Project at any location in Zone Two,
Region One, other than a Class II Casino at the Existing Site and (B) in the
event that a Trigger Condition contained in either subparagraph (iii)(1), (3)
or, with respect to an action other than a * Trigger Event, (4) above occurs and
the Option terminates, MRMI shall be entitled to construct, operate, fund,
maintain or enter into an agreement to construct, operate, fund, maintain a
Class II Casino or Casino Project or Class III Casino or Casino Project at any
location, including, in Zone Two, Region One.


(viii) In the event that the Constitutional Amendment is not approved and
ratified in the scheduled November 2013 Referendum, then, provided that MRMI is
not in material default of any of its obligations set forth in paragraph (vi) of
this Letter Agreement, the MDA, the Option Agreement or the Letter Agreements
(after all applicable notice and cure periods) , MRMI shall have the option to
extend the Option Exercise Period End Date by six (6) months by making six (6)
Additional Monthly Option Payments in the amount of $* per month, starting on
November 30, 2013. The payment of each such Additional Monthly Option Payment
shall extend the Option Exercise Period End Date by one (1) additional month,
and the Final Option Exercise Outside Date shall be extended to May 30, 2014,
provided, that notwithstanding anything to the contrary in any of the
Agreements, if by May 30, 2014, MRMI has not provided to EPT reasonable comfort
that MRMI is reasonably likely within 90 days to receive a commitment relating
to the financing and capital contributions required to finance, develop and
construct the Casino Project at the Casino Project Parcel in accordance with the
Gaming Operations permitted at such time and the applicable Agreements, which
comfort shall be satisfactory to EPT in its reasonable discretion exercised
based upon customary market practice relating to the provision of any such
comfort, then the Option Agreement, the MDA and all the other Agreements shall
terminate.

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested

Notwithstanding anything to the contrary in any of the Agreements, if MRMI does
not receive such commitment within such 90-day period then EPT shall have the
right to terminate the Lease upon 5 days written notice to MRMI.


(ix) Within thirty (30) business days of the execution of this Letter Agreement
by the Parties, the Parties shall make good faith efforts to reconcile and agree
on the amounts of Shared Pre-Development Costs, as of the date hereof, due and
owing from MRMI to EPT under Section 4.3 of the MDA. MRMI shall pay to EPT all
amounts mutually agreed upon by the Parties no later than ten (10) business days
after any such agreement. If, despite such good faith efforts, the Parties fail
to agree on such amounts by September 30, 2013, then either Party may initiate
the Expert Resolution Process (as defined below) to resolve such dispute. For
the avoidance of doubt, if the Parties reach agreement on a portion of the
amount of Shared Pre-Development Costs due and owing, MRMI shall pay all agreed
upon amounts within ten (10) business days of any such agreement.


(x) The Parties agree to negotiate in good faith and execute the Master
Declaration Documents in accordance with the terms of the Option Agreement, the
Lease and the MDA, by October 31, 2013. If the Parties cannot agree on any terms
of the Master Declaration Documents by October 31, 2013, either Party shall have
the right to initiate the Expert Resolution Process (as hereinafter defined) to
resolve any such dispute. If the Master Declaration Documents have not been
executed by November 15, 2013, unless one of the Parties has defaulted on its
good faith obligations or the Expert Resolution Process is ongoing, the Option
Agreement shall terminate on November 30, 2013. Notwithstanding anything to the
contrary contained herein or in any other of the Agreements, until the Option
Conditions have been satisfied, beginning in November 30, 2013, and each month
thereafter on the 30th day of such month, the Option Exercise
Period End Date shall be automatically extended without the making of any
Additional Monthly Option Extension Payment by MRMI, provided that within 30
days of the date on which the Option Conditions have been satisfied, MRMI will
make the Additional Monthly Option Extension Payments to EPT retroactive to
November 30, 2013.


(xi) Subject to the second sentence of this paragraph (xi), all amounts paid to
EPT hereunder as Additional Monthly Option Payments, shall be deemed earned, and
shall be non-refundable and retained by EPT, provided, that such Additional
Monthly Option Payments, to the extent the Lease is executed by the Parties,
shall constitute prepaid Rent and shall be applied against any amounts due to
EPT as Rent under the Lease. Notwithstanding anything contained herein to the
contrary, until the date EPT obtains the Second Tenant Commitment, fifty (50)
percent of all amounts received by EPT as Additional Monthly Option Payments
shall not be deemed earned by EPT and shall be refundable to MRMI ten (10) days
following the termination of the Option Agreement.


(xii) Notwithstanding anything to the contrary herein or in any of the
Agreements, in the event that MRMI fails to timely make any payment in respect
of the agreed upon Shared Pre-Development Costs or any of the Additional Monthly
Option Payments hereunder (other than in accordance with paragraph (x)), or
fails to meet its obligations as set forth in paragraph (vi) hereunder, EPT
hereby agrees to provide written notice thereof to MRMI, and if MRMI fails to
pay such amounts or cure such deficiency, within five (5) business days of the
receipt of such written notice from EPT if for the payment of money actually
owed and within 90 days of the receipt of such written notice from EPT if for
the cure of any performance-based default, the failure to pay such amount or
cure such deficiency shall permit the termination of the Option

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested

Agreement.


(xiii) For good and valuable consideration the receipt of which is hereby
acknowledged, notwithstanding anything to the contrary herein or in any of the
Agreements, EPT hereby grants MRMI an option to purchase the Project Site (the
“Purchase Option”), which Purchase Option shall be exercisable by MRMI at any
time between May 1, 2015 and June 30, 2015 (the “Purchase Option End Date”), for
the purchase price of $* plus capitalized expenses of EPT relating to the
development of the Project Site determined in accordance with GAAP and
consistent with EPT’s past practice and which are first incurred from and after
the date hereof through the date MRMI exercises the Purchase Option; provided
that at the time of the closing of such purchase, MRMI has made all payments to
EPT due and owing hereunder. If MRMI desires to exercise the Purchase Option it
shall notify EPT and within three (3) business days of such notice deposit *% of
the purchase price into an escrow with the national office of a
nationally-recognized title company and the Parties shall thereafter diligently
proceed to closing within 90 days of the date of such deposit. If MRMI exercises
the Purchase Option, EPT agrees to deliver the Project Site free and clear of
all liens and encumbrances other than Option Permitted Encumbrances and as part
of the transferred property and without additional consideration to assign to
and provide copies to MRMI, as well as grant MRMI a *, * license to use, as the
case may be, any and all rights and interests it may have to any approval,
permit, inducement, plan, drawing, survey, application, submission, and any
other interests or rights it may have, related to or arising in connection with
the Project Site ("Project Materials"), including, without limitation, the
Master Planning Work as defined under Section 4.1 of the MDA, the Comprehensive
Development Plan dated December 20, 2012, the Phase 1 Site Plan Submission dated
February 11, 2013, the Resolution of the Planning Board of the Town of Thompson
Granting Preliminary Site Development Plan Approval for Phase 1 of the EPT
Concord Resort, the Resolution of the Planning Board of the Town of Thompson
Approving a Lot Improvement/Consolidation Plan for the EPT Concord Resort and
the Resolution of the Planning Board of the Town of Thompson Approving
Preliminary Subdivision Plat Approval for the EPT Concord Resort, each dated
April 10, 2013, and any Resolutions of the Sullivan County Industrial
Development Agency as they may apply to the Project Site. If the Purchase Option
is not exercised by the Purchase Option End Date, then such Purchase Option
shall expire. In the event that the Option Agreement and MDA are still in effect
thereafter, Section 28 of the Lease and the terms and conditions therein shall
govern any other purchase options in connection with the Casino Parcel.


(xiv) If the Option Conditions have been satisfied and EPT has received the
Second Tenant Commitment, then, in the event that MRMI does not exercise the
Option prior to the Final Option Exercise Outside Date, for whatever reason,
MRMI shall assign to and provide copies to EPT, as well as grant EPT a *, *
license to use, as the case may be, any and all rights and interests it may have
to any approval, permit, inducement, plan, drawing, survey, application,
submission, and any other interests or rights it may have, related to or arising
in connection with the Project Site ("Project Materials"), including, without
limitation, the Master Planning Work as defined under Section 4.1 of the MDA,
the Comprehensive Development Plan dated December 20, 2012, the Phase 1 Site
Plan Submission dated February 11, 2013, the Resolution of the Planning Board of
the Town of Thompson Granting Preliminary Site Development Plan Approval for
Phase 1 of the EPT Concord Resort, the Resolution of the Planning Board of the
Town of Thompson Approving a Lot Improvement/Consolidation Plan for the EPT
Concord Resort and the Resolution of the Planning Board of the Town of Thompson
Approving Preliminary Subdivision Plat Approval for the EPT Concord Resort, each
dated April 10, 2013, and any Resolutions of the Sullivan County Industrial
Development Agency as they may apply to the Project Site,

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested

provided, that Project Materials shall not include any plans, drawings, or other
documentation prepared by MRMI's architects or engineers specifically relating
to the design of the racetrack, casino and related facilities.


(xv) If the Option Conditions have not been satisfied or EPT has not received
the Second Tenant Commitment, then, in the event that MRMI does not exercise the
Option prior to the Final Option Exercise Outside Date or the Purchase Option
prior to the Purchase Option End Date, for whatever reason, MRMI shall upon full
payment to MRMI by EPT of all * actually paid by MRMI to EPT assign to and
provide copies to EPT, as well as grant EPT a *, * license to use, as the case
may be, any and all rights and interests it may have to any approval, permit,
inducement, plan, drawing, survey, application, submission, and any other
interests or rights it may have, related to or arising in connection with the
Project Site ("Project Materials"), including, without limitation, the Master
Planning Work as defined under Section 4.1 of the MDA, the Comprehensive
Development Plan dated December 20, 2012, the Phase 1 Site Plan Submission dated
February 11, 2013, the Resolution of the Planning Board of the Town of Thompson
Granting Preliminary Site Development Plan Approval for Phase 1 of the EPT
Concord Resort, the Resolution of the Planning Board of the Town of Thompson
Approving a Lot Improvement/Consolidation Plan for the EPT Concord Resort and
the Resolution of the Planning Board of the Town of Thompson Approving
Preliminary Subdivision Plat Approval for the EPT Concord Resort, each dated
April 10, 2013, and any Resolutions of the Sullivan County Industrial
Development Agency as they may apply to the Project Site, provided, that Project
Materials shall not include any plans, drawings, or other documentation prepared
by MRMI's architects or engineers specifically relating to the design of the
racetrack, casino and related facilities.


(xvi) In the event that the Master Declaration Documents are not executed by
October 31, 2013 then, either EPT or MRMI may, on written notice to the other,
immediately initiate the expert resolution process described in this paragraph
(xvi) (as hereinafter described, the “Expert Resolution Process”):


a.First, the parties hereby agree to use good faith efforts to mutually agree by
September 30, 2013 (i) on an expert to resolve disputes relating to finalization
of the master declaration documents (the “Designated Expert”) and (ii) on a firm
appointed to designate a person with experience similar to that of the
Designated Expert to resolve any dispute should the initial Designated Expert no
longer be available to resolve the disputes.


b.Second, within 5 business days of the invocation of the Expert Resolution
Process, each of the parties must submit to the Designated Expert, the
Agreements, all the Project Materials, the most recent drafts of the Master
Declaration Documents reflecting the status of the parties’ negotiations and a
list of open issues and the written position of each party with respect to each
open issue.


c.Third, the Designated Expert shall hold a one- day hearing within 5 days of
submission of such materials.


d.Fourth, the Designated Expert shall within 10 days of such hearing render a
decision with respect to each point of

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested

disagreement between the Parties. Such decision will be binding and
nonappealable and sufficiently clear to allow the parties to draft the disputed
provisions of the Master Declaration Documents. The parties will execute the
Master Declaration Documents in accordance with the decision of the Designated
Expert, within five days of the Designated Expert’s decision.


(xvii) Standard. The Designated Expert will agree to abide by the provisions of
the Agreements. The Designated Expert will render his or her decision based
primarily on the terms of the Agreements and secondarily on customary provisions
for agreements regarding master developments in which a developer and anchor
tenant are jointly developing a destination entertainment property. Each party
shall bear its own costs incurred in the Expert Resolution Process with each
party responsible for 50% of the costs of the Designated Expert.


(xviii) Each of MRMI and EPT hereby unconditionally and irrevocably waives, to
the maximum extent not prohibited by applicable law, any rights it may have to
claim or recover against the other party in any legal action or proceeding any
special, exemplary, punitive or consequential damages, provided, that the
limitation on damages contained in this paragraph (xviii) shall not apply and
EPT shall have the right to claim or recover, in law or equity, against MRMI, in
the event that, MRMI enters into a binding agreement (written or oral) with * or
any of *’s subsidiaries to develop in violation of the terms hereof, a Class II
Casino or Casino Project or Class III Casino or Casino Project other than the
Casino Parcel or the Project Site.


(xix) This Letter Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.


(xx) This Letter Agreement may be executed at different times and in any number
of counterparts. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile, PDF or other means of electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.


[Continued on the following page]

*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------

Confidential treatment has been requested



This Letter acknowledges and shall constitute the Extension Notice required
under Section 1(b) of the Option Agreement for purposes of notifying EPT of
MRMI's election to amend and extend the Final Option Exercise Outside Date to
November 30, 2013, subject to the terms and conditions hereunder. In the event
of any inconsistency between the terms and conditions herein and either the
Option Agreement, the MDA or the Lease, this Letter Agreement shall govern.








Very truly yours,






EPT CONCORD II, LLC
                            
By: /s/ David Brain










ACKNOWLEDGED AND AGREED BY MONTICELLO
RACEWAY MANAGEMENT, INC.


By: /s/ Joseph D'Amato
Date: 8/30/13    



*Confidential information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.